DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language “bio-signal measurer” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the adjusted combination coefficient" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the adjusted combination coefficient" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the adjustment value estimation equation" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The claim should read “the pre-defined adjustment value estimation equation”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-20 are all within at least one of the four categories.
Regarding step 2, the independent claims (1 and 15) recites:
extracting one or more feature values from the bio-signal;
adjusting a combination coefficient for combining the one or more feature values based on a reference value associated with vascular compliance;
estimating a blood pressure based on the adjusted combination coefficient and the one or more feature values extracted from the bio-signal.

“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed steps of extracting, adjusting, and estimating recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The claimed steps of extracting, adjusting, and estimating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.

Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 8 and 18 recite steps (inputting value into an equation) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for extracting, adjusting, and estimating merely invoke a computer as a tool.
•The data-gathering step (extracting) and the data-output step (adjusting and estimating) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for measuring, generating, and combining. 
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is 
The additional elements are identified as follows: a bio-signal acquirer and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
     	 • Applicant's specification (Paragraphs [0041, 0080-0081]) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (extracting, adjusting, and estimating) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
      	 • the non-patent literature cited herewith (Park 2010), which discloses that “In particular, a well-known incoherent time-domain signal-processing architecture” is used with a PPG wave (Pg. 1, Col. 1).
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 10-11, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aung (US 20180020991 A1, cited by applicant) in view of Shusterman (US 20180020931 A1).
	Regarding claims 1 and 15, Aung teaches an apparatus and method for estimating blood pressure, the apparatus and method comprising: a bio-signal measurer configured to measure a bio-signal from a user (Paragraph 0047:  “At step 202, signal acquisition is performed by the optical measurement device 110 using the signal sensing module 112 to obtain the bio-signal from the subject 102 and as already mentioned, the bio-signal is the arterial PPG waveform signal 300 (hereinafter “PPG signal” for brevity) shown in FIG. 3”); and 
a processor (Paragraph 0048:  “The acquired PPG signal 300 is next passed to the data processing module 114 for processing at step 204”) configured to:
extract one or more feature values from the bio-signal (Paragraph 0007:  “(iii) calculating an area enclosed by the normalized received data to obtain a normalized area; (iv) calculating a heart rate of the subject from the at least one cardiac cycle”), 
(Paragraph 0007:  “deriving the mean arterial pressure from the normalized area and heart rate”).
Aung fails to explicitly teach an apparatus and method configured to adjust a combination coefficient for combining the one or more feature values based on a reference value associated with vascular compliance, and estimate a blood pressure based on the adjusted combination coefficient.  Aung teaches estimating blood pressure using the feature values along with the pre-determined coefficients, but Aung fails to clarify if these pre-determined coefficients are adjusted a reference value associated with vascular compliance.
Shusterman teaches an apparatus and method configured to adjust a combination coefficient for combining the one or more feature values based on a reference value associated with vascular compliance (Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from” and Paragraph 0384:  “f. One or more vascular properties”), and 
estimate a blood pressure based on the adjusted combination coefficient (Paragraph 0334:  “determining one or more parameters of cardiovascular activity in one or more signals”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coefficient of Aung to include the adjustment based on vascular compliance taught by Shusterman, because it allows for improved data processing for when results are sent to medical professionals (Paragraph 0302-0303 of Shusterman).

	Regarding claim 2, Aung fails to teach an apparatus wherein the reference value is obtained at a reference time including at least one of a calibration time of the bio-signal and a time at which the user is in a stable state.
(Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from” and Paragraphs 0384-0385:  “f. One or more vascular properties; g. One or more AP-wave (pulse) transit times”: the transit time being during a calibration, thus qualifying as a calibration time).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coefficient of Aung to include the adjustment based on vascular compliance taught by Shusterman, because it allows for improved data processing for when results are sent to medical professionals (Paragraph 0302-0303 of Shusterman).

	Regarding claims 3 and 17, Aung fails to teach an apparatus and method wherein the processor is further configured to obtain, as the reference value, a maximum amplitude value of a reference bio-signal that is measured from the user at a reference time.
	Shusterman teaches an apparatus wherein the processor is further configured to obtain, as the reference value, a maximum amplitude value of a reference bio-signal that is measured from the user at a reference time (Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from” and Paragraphs 0385, 0389:  “g. One or more AP-wave (pulse) transit times”, “One or more magnitudes, ranges, speeds, time lengths, and patterns of temporal changes”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coefficient of Aung to include the adjustment based on vascular compliance taught by Shusterman, because it allows for improved data processing for when results are sent to medical professionals (Paragraph 0302-0303 of Shusterman).

	Regarding claim 4, Aung fails to teach an apparatus wherein the processor is further configured to: obtain a reference bio-signal including a first pulse waveform component and a second pulse waveform component, from the user at a reference time; and obtain, as the reference value, at least one of a ratio between a first amplitude value of the first pulse waveform component and a second amplitude value of the second pulse 29waveform component of the reference bio-signal, and a ratio between the first amplitude value and a maximum amplitude value of the reference bio-signal.
	Shusterman teaches an apparatus wherein the processor is further configured to: obtain a reference bio-signal including a first pulse waveform component and a second pulse waveform component, from the user at a reference time (Paragraph 0319:  “Time lengths and time intervals between the 1.sup.st, 2.sup.nd, and 3.sup.rd peaks of the pressure wave (P1, P2, P3)”); and 
obtain, as the reference value, at least one of a ratio between a first amplitude value of the first pulse waveform component and a second amplitude value of the second pulse 29waveform component of the reference bio-signal, and a ratio between the first amplitude value and a maximum amplitude value of the reference bio-signal (Paragraph 0320:  “the ratio of an absolute difference in the amplitude of the 1.sup.st and 2.sup.nd pressure peaks (PA.sub.1 and PA.sub.2, respectively) over the total amplitude of the pressure wave (PA)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coefficient of Aung to include the adjustment based on vascular compliance taught by Shusterman, because it allows for improved data processing for when results are sent to medical professionals (Paragraph 0302-0303 of Shusterman).

Regarding claim 5, Aung fails to teach an apparatus wherein the reference value comprises a vascular compliance index including an Augmentation Index.
(Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from”, Paragraph 0384:  “f. One or more vascular properties”, and Paragraph 0391:  “m. One or more augmentation indices”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coefficient of Aung to include the adjustment based on vascular compliance taught by Shusterman, because it allows for improved data processing for when results are sent to medical professionals (Paragraph 0302-0303 of Shusterman).

Regarding claim 6, Aung fails to teach an apparatus wherein the processor is further configured to receive the vascular compliance index from an external device which measures the vascular compliance of the user.
Shusterman teaches an apparatus wherein the processor is further configured to receive the vascular compliance index from an external device (Paragraph 0189:  “modular cardiovascular sensor 100”) which measures the vascular compliance of the user (Paragraph 0074:  “One or more microprocessors, which are communicatively coupled to one or more sensor components and configured to execute and/or control one or more instructions (code, firmware, or software)” and Paragraph 0051:  “sensor components (the terms module, component, element, circuit, and unit are used interchangeably throughout this document)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coefficient of Aung to include the adjustment based on vascular compliance taught by Shusterman, because it allows for improved data processing for when results are sent to medical professionals (Paragraph 0302-0303 of Shusterman).


Shusterman teaches an apparatus wherein the processor is further configured to obtain the Augmentation Index by analyzing a waveform of the reference bio-signal that is measured from the user at reference time (Paragraph 0319-0320:  “Time lengths and time intervals between the 1.sup.st, 2.sup.nd, and 3.sup.rd peaks of the pressure wave (P1, P2, P3); c. The augmentation index, determined as the ratio of an absolute difference in the amplitude of the 1.sup.st and 2.sup.nd pressure peaks (PA.sub.1 and PA.sub.2, respectively) over the total amplitude of the pressure wave (PA)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coefficient of Aung to include the adjustment based on vascular compliance taught by Shusterman, because it allows for improved data processing for when results are sent to medical professionals (Paragraph 0302-0303 of Shusterman).

Regarding claims 10 and 20, Aung teaches an apparatus and method wherein the one or more feature values comprise a first feature value associated with cardiac output (Paragraph 0007:  “(iv) calculating a heart rate of the subject from the at least one cardiac cycle”) and a second feature value associated with total peripheral resistance (Paragraph 0007:  “(iii) calculating an area enclosed by the normalized received data to obtain a normalized area”).

Regarding claim 11, Aung teaches an apparatus wherein the processor is further configured to obtain at least one information of heart rate information, an area under a waveform of the bio- signal, time and amplitude values of a maximum point of the bio-signal, time and amplitude values of a minimum point of the bio-signal, and amplitude and time values of pulse waveform components (Paragraph 0056:  “the time at systolic peak”), and extract the one or more feature values based on the at least one information (Paragraph 0056:  “calculates the heart rate (of the subject 102) within the measurement window using equation”).

Claim 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aung and Shusterman as applied to claims 1 and 15 above, and further in view of Banet (US 20090018422 A1, cited by applicant).
Regarding claims 8 and 18, Aung and Shusterman fails to teach an apparatus and method wherein the processor is further configured to obtain an adjustment value for adjusting the combination coefficient by inputting the reference value into a pre-defined adjustment value estimation equation.
Banet teaches an apparatus and method wherein the processor is further configured to obtain an adjustment value for adjusting the combination coefficient by inputting the reference value into a pre-defined adjustment value estimation equation apparatus and method wherein the processor is further configured to obtain an adjustment value for adjusting the combination coefficient by inputting the reference value into a pre-defined adjustment value estimation equation (Paragraph 0043:  “Once determined, the amplitude of peaks and troughs `a` through `e` can be related to VI using equation 1”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of the combination coefficient taught by Aung and Shusterman to incorporate the pre-defined adjustment equation taught by Banet, because it helps further improve the blood pressure calculation (Paragraph 0044 of Banet).

Regarding claims 9 and 19, Banet teaches an apparatus and method wherein the processor is further configured to obtain the adjustment value with the adjustment value estimation equation, but 
Shusterman teaches using a statistical value of a plurality of reference values obtained from a plurality of other users (Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from”, Paragraph 0384:  “f. One or more vascular properties”, and Paragraph 0387:  “i. One or more individual's baseline values”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coefficient calculation of Banet to include the adjustment based on a plurality of individual’s results taught by Shusterman, because it allows for improved data processing for when results are sent to medical professionals (Paragraph 0302-0303 of Shusterman).

Comments on Prior Art
The prior art does not teach or suggest claims 12-14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        



/PATRICK FERNANDES/Primary Examiner, Art Unit 3791